           Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                               )
  UNITED STATES OF AMERICA                     )
                                               )       CRIMINAL NO. 16-CR-10343-ADB
                                               )
                       v.                      )
                                               )
                                               )
                                               )
  MICHAEL L. BABICH, et al.,                   )
                                               )

          GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION
    TO PRECLUDE “TESTIMONY OR OTHER EVIDENCE RELATING TO THE
   PROVISION OF LEGAL ADVICE TO INSYS AND ITS BOARD OF DIRECTORS”

       The Defendants have moved to preclude what they characterize to be “testimony or other

evidence relating to the provision of legal advice to Insys Therapeutics (Insys) and its Board of

Directors.” The Defendants’ motion should be denied without prejudice. The substance of the

testimony the government anticipates it will elicit at trial from two witnesses—Danielle Davis and

Leslie Zacks1—constitutes business advice, not legal advice. The Defendants will be free, of

course, to object at trial to specific questions if they believe that the questions call for an answer

that goes beyond business advice and is privileged, and the Court can hear a proffer of the

anticipated testimony before making a ruling. To the extent the Defendants’ motion seeks an

across-the-board ruling that the anticipated testimony is protected from disclosure by the attorney-

client privilege, the motion should be denied without prejudice

       A.        Legal Principles

       The attorney-client privilege protects “[c]onfidential disclosures by a client to an attorney

made in order to obtain legal assistance.” Fisher v. United States, 425 U.S. 391, 403 (1976). The


       1
           The government does not intend to call Franc del Fosse at trial.
         Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 2 of 7



attorney-client privilege is intended to encourage “full and frank communication between

attorneys and their clients,” and “the privilege exists to protect not only the giving of professional

advice to those who can act on it but also the giving of information to the lawyer to enable him to

give sound and informed advice.” Upjohn Co. v. United States, 449 U.S. 383, 389-90 (1981).

       In Upjohn, the Supreme Court held that the attorney-client privilege applies to corporations

and explained that the attorney-client privilege for business organizations was essential in light of

“the vast and complicated array of regulatory legislation confronting the modern corporation,”

which required corporations to “constantly go to lawyers to find out how to obey the law, . . .

particularly since compliance with the law in this area is hardly an instinctive matter.” Id. at 392,

(internal quotation marks and citation omitted). The communications in Upjohn were made by

company employees to company attorneys during an attorney-led internal investigation that was

undertaken to ensure the company's “compliance with the law.” Id. at 392; see also id. at 394.

The Court ruled that the privilege applied to the internal investigation and covered the

communications between company employees and company attorneys. Id. at 392-402. Applying

the rationale of Upjohn, the D.C. Circuit has held, for example, that a company’s prior internal

investigation into alleged fraud, which was conducted pursuant to the company’s code of business

conduct, and which was overseen by the company’s law department, was protected from disclosure

by the attorney-client privilege. See In re Kellogg Brown & Root, Inc., 756 F.3d 754, 757-60 (D.C.

Cir. 2014) (Kavanaugh, J.).

       Courts also have long recognized, however, that “the mere fact that an attorney was

involved in a communication does not automatically render the communication subject to the

attorney-client privilege.” In re Grand Jury Proceedings, 615 F.3d 1172, 1182 (10th Cir. 2010)

(internal quotation omitted). Because “the purpose of the privilege is to promote the dissemination



                                                  2
         Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 3 of 7



of sound legal advice,” the privilege extends “only to advice which is legal in nature” and, “[w]here

a lawyer provides non-legal business advice, the communication is not privileged.” Wachtel v.

Health Net, Inc., 482 F.3d 225, 231 (3d Cir. 2007); see also Burden–Meeks v. Welch, 319 F.3d

897, 899 (7th Cir. 2003) (attorney-client privilege covers legal subjects, and “it is hard to see why

a business evaluation meets that description”); North Carolina Elec. Membership Corp. v.

Carolina Power & Light Co., 110 F.R.D. 511, 517 (M.D.N.C. 1986) (“Business advice, such as

financial advice or discussion concerning business negotiations, is not privileged.”) (citations

omitted); Sneider v. Kimberly-Clark Corp., 91 F.R.D. 1, 4 (N.D. Ill. 1980) (counsel must be

“involved in a legal, not business capacity” for the privilege to apply). As Judge Stearns has

explained, “[a] key component of the [attorney-client] privilege is that the communications with

the attorney must call upon the attorney in his or her capacity as a legal advisor,” and the giving

of business advice and requests for such advice do not fall under this umbrella and are not

protected. America's Growth Capital, LLC v. PFIP, LLC d/b/a Planet Fitness, 2014 WL 1207128,

at *2-3 (D. Mass. Mar. 14, 2014).

       Courts in this district, to be sure, have noted that it sometimes difficult to distinguish

between legal and business advice, particularly where in-house counsel is involved. See Crane

Security Technologies, Inc. v. Rolling Optics, AB, 230 F. Supp. 3d 10, 23 (D. Mass. 2017);

America's Growth, 2014 WL 1207128, at *3; United States v. Windsor Capital Corp., 524 F. Supp.

2d 74, 81 (D. Mass. 2007). It is settled, however, that the mere fact that advice was provided by

an attorney does not transform business advice into a privileged attorney-client communication.

See America's Growth Capital, 2014 WL 1207128, at *2-3; see also Wultz v. Bank of China Ltd.,

979 F. Supp. 2d 479, 495 n.103 (S.D.N.Y. 2013) (“Business advice, even when provided by

licensed attorneys, is not protected by the attorney-client privilege.”). As the First Circuit has



                                                 3
          Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 4 of 7



stated, “[t]he attorney-client privilege attaches only when the attorney acts in that capacity.”

Texaco Puerto Rico, Inc. v. Dep't of Consumer Affairs, 60 F.3d 867, 884 (1st Cir. 1995).

        B.      The Anticipated Testimony

                1.      Danielle Davis

        Ms. Davis is an attorney, but her position at Insys was as the Director of Compliance, and

the substantive content of her advice (and her proposed testimony), broadly speaking, dealt with

her efforts at cleaning up the Internal Reimbursement Center (IRC) and making proactive business

changes that would decrease future regulatory exposure, rather than providing legal advice on

current liabilities.   In her capacity as the Director of Compliance, Ms. Davis initiated an

investigation into the IRC’s practices, and she is expected to testify about this investigation and

the fact that the policies and procedures utilized by the IRC did not significantly change after the

investigation. Ms. Davis also is expected to testify about a presentation she gave to the Insys

Board regarding the issues she observed going on at the IRC.

        In these circumstances, Ms. Davis’s proposed testimony constitutes business rather than

legal advice. Cf. Wultz v. Bank of China Ltd., 61 F. Supp. 3d 272, 294 (S.D.N.Y. 2013)

(investigation conducted by compliance department of bank following receipt of demand letter not

protected by attorney-client privilege because bank’s in-house counsel “had no involvement

beyond being notified of the investigation by BOC’s Chief Compliance Officer,” and Chief

Compliance Officer “then set about performing the investigation within the Compliance

Department—without the involvement of any counsel, and not for the purpose of obtaining legal

assistance”); United States ex rel. Frazier v. IASIS Healthcare Corp., 2012 WL 130332, at *3 (D.

Ariz. Jan. 10, 2012) (concluding that qui tam relator Jerre Frazier, a licenses attorney who was the

Chief Compliance Officer and Vice President of Ethics and Business Practices of IASA Healthcare



                                                 4
         Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 5 of 7



Corporation (“IASIS”), did not have an attorney-client relationship with IASIS because “Frazier

was a compliance officer for IASIS and was not IASIS’s attorney.”); United States ex rel. Baklid-

Kunz v. Halifax Hosp. Medical Center, 2012 WL 5415108, at *8 (M.D. Fla. Nov. 6, 2012) (finding

that “for the most part,” “documents or communications that relate to audits and reviews performed

by [Hospital’s] Case Management Department, Compliance Department, Finance Department

and/or any hospital department other than the Legal Department” were not privileged); see also

Jose A. Tabuena, The Chief Compliance Officer vs the General Counsel: Friend or foe?,

Compliance & Ethics 4, 7 (2006) (“Compliance is a management, not legal, function.”). Indeed,

Ms. Davis had direct access to the executives and Board in her role as the Director of Compliance,

which is probative that she was acting in her role as Director of Compliance rather than as a

member of the legal team. Cf. United States ex rel. Frazier, 2012 WL 130332, at *3 (“On

numerous occasions, [Frazier] told individuals that their conversations were not privileged because

he was a compliance officer who reported to the CEO and was not IASIS’s attorney or a member

of the Legal Department.”).

       Ms. Davis’s role, in other words, was different from that of an in-house counsel. In Upjohn

Co., the Supreme Court recognized that if the attorney-client privilege did not apply to

communication between employees and in-house counsel, it would limit efforts of corporate

counsel to ensure compliance with the law. 449 U.S. at 392. Here, by contrast, both in title and

in function, Ms. Davis was acting in a compliance rather than a legal role at Insys, and her proposed

testimony therefore is not privileged. Cf. Wultz, 61 F. Supp. at 294; United States ex rel. Frazier,

2012 WL 130332, at *3; United States ex rel. Baklid-Kunz, 2012 WL 5415108, at *8. If the

Defendants believe that a specific question or questions asked of Ms. Davis at trial calls for an




                                                 5
         Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 6 of 7



answer that goes beyond business advice and is privileged, they will be free to make that objection,

and the Court can hear a proffer of the anticipated testimony before making a ruling.

               2.      Leslie Zacks

       Mr. Zacks also is an attorney but he was never employed by Insys, and he served primarily

as an outside compliance officer. Mr. Zacks’s anticipated testimony is not privileged for the same

reason that Ms. Davis’s is not privileged: it constitutes business advice, not legal advice. Mr. Zacks

is expected to testify, for example, that he created a compliance program and made compliance

presentations, that he made a “basic high-level” presentation on compliance to the Insys Board at

the 2012 launch meeting, and that he provided compliance advice to Insys executives and

employees. As with Ms. Davis, this anticipated testimony constitutes business rather than legal

advice. Cf. Wultz, 61 F. Supp. at 294; United States ex rel. Frazier, 2012 WL 130332, at *3;

United States ex rel. Baklid-Kunz, 2012 WL 5415108, at *8.

       The Defendants take particular issue with a telephonic presentation made to the Insys

Board shortly after Insys received a HIPAA subpoena from the government, in which he discussed

the short term and near term actions that Insys should take, and characterizes this as a privileged

legal presentation. The government disagrees for the reasons discussed above. Here, once again,

if the Defendants believe that a specific question or questions asked of Mr. Zacks at trial regarding

this presentation, or any other matter, calls for an answer that goes beyond business advice and is

privileged, they will be free to make that objection, and the Court can hear a proffer of the

anticipated testimony before making a ruling.




                                                  6
         Case 1:16-cr-10343-ADB Document 701 Filed 01/28/19 Page 7 of 7



                                        CONCLUSION

       WHEREFORE, the United States respectfully requests the Defendants’ motion be denied

without prejudice.

                                              ANDREW E. LELLING
                                              United States Attorney

Dated: January 28, 2019               By:     /s/ K. Nathaniel Yeager
                                              K. NATHANIEL YEAGER (BBO # 630992)
                                              DAVID G. LAZARUS (BBO #624907 )
                                              FRED WYSHAK, JR. (BBO #535940)
                                              Assistant U.S. Attorneys
                                              One Courthouse Way, Ste. 9200
                                              Boston, MA 02210
                                              (617) 748-3100
                                              david.lazarus2@usdoj.gov
                                              nathaniel.yeager@usdoj.gov
                                              fred.wyshak@usdoj.gov


                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ K. Nathaniel Yeager
Dated: January 28, 2019                       Assistant U.S. Attorney




                                                 7
